Title: To George Washington from William Crawford, 12 July 1779
From: Crawford, William
To: Washington, George


        
          Dear General
          Fort Pitt [Pa.] July the 12th 1779
        
        Som time Last Summer I wrot you in regard to my being Left out of the Virga Line as it put it out of my Power to Serve as an Officer with the Continantall Army with my proper rank but I do not know wheather my Letter cam to your hands or not.
        when General McIntosh went to head Quarters this Spring he told me he would Aquint you with my case, General McIntosh give me for answear that I must attend at head Quarters my self or I co[u]ld not have the matter Setled but that I might Stay Som time to have my matters Som way Setled.
        which I must beg leave to do there being a way of having them now don, Congrass having Sent an Odetor to this Department for the porpose of Setling Accts of the Army.
        Colo. Clarks Afairs has Changed the dispo[si]tion of the Endiens much, They have don very Litle mischef this Summer and in pertiqualor Sence the People from down the river burnt the Shawnee town or part of it and Killd three of there Chief men a very Litle Trouble would distroy the hole Shawnee Towns by Sending a party of about 600 men to the Mouth Licking Creek below the Siothe. from thence it is no more then 50 Miles as I am informd by those that was in the Action and a good road the Hole way being no hills or Defils

to pravent us from Carying of two field peaces 4 or 6 pounders that would Bater down Block houses which the Shawnees has Built to defend themselves in there towns the Poeople at Kantock and at the falls would be Glad as they have informd me to Joyn a party from this place for that porpose when the Corn was in rosting Years would be a good time for that porpose.
        I only Mention this Sir for your consideration in Case Matters Should not be other ways Setled.
        Colo. Broadhead has spooke to me to Joyn him with som of the Militia of Virga to go on a Short Campain against a Mingo town up they Alegania which I have agreed to, as I would not wish to hurt the Service or leve it in the power of him to Say I should not do Every thing in my Power to Serve my Country the only motive I have for Serving one moment, as soon as that is done and my Accounts is Setled I will Attend at head Quarters unless you Should order me Other ways.
        As soon as Fort Randolph at the Mouth of the Canaway was avaquated the Endiens burt it.
        Agreeable to my Promise I advertisaed your Land on Millers run forwarning all Person from Purchessing any part of it as som was proposseing Seling it and I Shall do it again as the Land Office is now open for Patanting Lands in the new Purchasess.
        I hop Sir you will Excuse my troubling you with this Long Letter I am sir with Sinsear Esteem your most Obedent Hume Servt
        
          W: Crawford
        
      